UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                    No. 15-4001


          DAVID OPALINSKI; JAMES MCCABE, on behalf of themselves
                      and all others similarly situated,
                                                       Appellants

                                         v.

                     ROBERT HALF INTERNATIONAL INC;
                       ROBERT HALF CORPORATION;
                          STEPHEN SONNENBERG

                             (D.N.J. No. 2-10-cv-02069)


Present: CHAGARES, GREENAWAY, JR. and RESTREPO, Circuit Judges


      Unopposed Motion by Appellees Robert Half Corporation and Robert Half
      International Inc. to remove Stephen Sonnenberg’s name from the caption and
      judgment.

                                                    Respectfully,
                                                    Clerk/tmm

_________________________________ORDER________________________________
The foregoing motion is granted. As Stephen P. Sonnenberg was improperly included in
this Court’s caption, the caption is amended to delete Mr. Sonnenberg’s name. It is
furthered O R D E R E D that the caption of the opinion filed on January 30, 2017 is
amended to delete the reference to Mr. Sonnenberg as follows:

DAVID OPALINSKI;
JAMES MCCABE, on behalf of themselves and all others similarly situated,
    Appellants

v.

ROBERT HALF INTERNATIONAL INC;
ROBERT HALF CORPORATION
The Clerk is directed to enter an amended judgment in this matter.

                                                       By the Court,

                                                       s/ L. Felipe Restrepo
                                                       Circuit Judge

Dated: March 23, 2017
tmm/cc: all counsel of record